Ludeling, C. J.
This suit is for the recovery of twelve hundred and seventy-six dollars and fifteen cents, with five per cent, interest per annum from the fourth of December, 1856.
*152The defendant pleaded the prescription of ton years; which was. sustained by the court.
There is no controversy as to the facts. On the fourth of December, 1856, the defendant, under a power of attorney from the plaintiffs, received from the Treasurer of the State of Louisiana, twelve hundred and seventy-six dollars and fifteen cents for the plaintiffs. The petition was filed on the nineteenth of August, 1869. The prescription of ten years applies in this case, which is an action against an agent to account. C. C. 3508; 32 An. 632; 15 An. 145; 16 An. 397; 17 An. 250.
Article 3476, of the Civil Code, invoked by the plaintiffs, does not apply to the prescription liberandi causa. The presumption of payment, resulting from the lapse of the necessary time, is “juris et de jure.” C. C. arts. 3494, 3496, 3515 ; 3 An. 177.
It is therefore ordered that the judgment of the District Court be affirmed, and that appellants pay the costs' of appeal.